DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of claims 1-10 in the reply filed on 01/12/2022 is acknowledged.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Cancel claims 11-20
Allowable Subject Matter
2.	The following is an examiner’s statement of reasons for allowance: 
	The prior art of record does not disclose or suggest either in singularly or in combination the following limitations and other elements in the claims:
	References Cadag US 208/0358286 and Park US 2006/0035414 does not anticipate or renders obvious the claimed invention:
A method  of having a mold chase comprising mold chase extensions extending into the vias between each adjacent lead set in the first direction, each mold chase extension having a peak surface; partially embedding the lead frame 
Cadag discloses a method providing a lead frame (42,44,50) [0021] comprising a plurality of lead sets, each lead set [0021]comprising a die lead (43) and bond lead (bond wire 76 connected to 76,74) having a die (72) surface and a plating surface (82)[0029], vias between adjacent lead sets (74,43) in a first direction, and an integrated circuit die (72) arranged on the die surface of each die lead; applying a mold chase (40)[0030] to the plating surface (82)[0029] of each of the die leads and the bond leads, the mold chase (40)[0030] contacting the plurality of lead sets.
Chang discloses a method providing a lead frame (11) [0038] comprising a plurality of lead sets, each lead set [0038] comprising a die lead (13) and bond lead (bond wire 15 connected to 13) having a die (110)[0039] surface, an integrated circuit die (110)[0043] arranged on the die surface of each die lead.
Therefore, the above limitation in the entirety of the claim is neither anticipated nor renders obvious on the prior art of record; claims 1-7, 11 are allowed. This statement is not intended to necessarily state all the reasons for allowance or all .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC ANTHONY ARMAND whose telephone number is (571)272-9751. The examiner can normally be reached 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Gauthier can be reached on 571-270-0373. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 

MARC - ANTHONY ARMAND
Primary Examiner
Art Unit 2813



/MARC ANTHONY ARMAND/Primary Examiner, Art Unit 2813